WW
                                       ELECTRONIC RECORD


COA#       10-14-00202-CR                                     OFFENSE:. Sexual Abuse of a Child

           David Blaine McKinleyv. The State of
STYLE:     Texas                                                  COUNTY:    Ellis


TRIAL COURT:             40th District Court                                                           MOTION

TRIAL COURT #:           37611CR                                   FOR REHEARING IS:
TRIAL COURT JUDGE:       Hon. Bob Carroll                          DATE:

DISPOSITION:       AFFIRMED                                        JUDGE:




DATE:        July 2, 2015

JUSTICE:     JusticeDavis             PC                S   YES

PUBLISH:                              DNP:        YES


CLK RECORD:        8/5/2014                                 SUPP CLK RECORD:          2/25/2015
RPT RECORD:        9/25/2014                                SUPPRPTRECORD:

STATE BR:          3/2/2015                                 SUPP BR:

APP BR:            12/30/2014                               PROSE BR:




                              IN THE COURT OF CRIMINAL APPEALS
                                                                                            WWS
ELECTRONIC RECORD                                                    CCA #                   4V3-/T
          PRO S£                 Petition                              Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                    DATE:

                                                                       JUDGE:

DATE:                                                                  SIGNED:.                         PC:.

JUDGE:
            A-           Ayl^t-^                                       PUBLISH:                        DNP:




                   MOTION FOR REHEARING IN                             MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                                    ON


JUDGE:                                                                 JUDGE: